333 F.2d 307
Gerard BEAUVIL et al., Appellants,v.Edward AHRENS, in his capacity as District Director of theImmigration andNaturalization Service, et al., Appellees.
No. 21260.
United States Court of Appeals Fifth Circuit.
June 18, 1964.

Charles R. Ashmann, Miami, Fla., Barry L. Zisser, Jacksonville, Fla., for appellants.
Alvred E. Sapp, Asst. U.S. Atty., Miami, Fla., Maurice A. Roberts, Irving Appleman, Attys., Dept. of Justice, Washington, D.C.  (William A. Meadows, Jr., U.S. Atty., Don R. Bennett, Atty., Dept. of Justice, Washington, D.C., of counsel), for appellees.
Before TUTTLE, Chief Judge, BROWN, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:


1
This is an appeal from an order of the trial court denying release of some 20 Haitian citizens under order of exclusion from the United States as visa-less immigrants.


2
We find that there was no error in either the factual finding that these appellants had not 'entered' the United States before they were in custody of the immigration officials1 or the procedural handling of the case.


3
We are conscious of the possibility that appellants might face unusual hazards if their exclusion will cause them to be returned to their native land.  However, the officials who have thus far considered their case do not have the legal authority to consider this problem.  Our affirmance of the denial of the writ of habeas corpus does not prevent their making such representation thereabout hereafter as they may consider appropriate.


4
The judgment is affirmed.



1
 If an entry had actually been made a different type of administrative proceeding would have been available to the aliens, since they would then be subject to 'expulsion' proceedings rather than 'exclusion' proceedings